DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripka [5458484], further in view of Kobayashi et al [4624631].
With respect to claim 16, Ripka discloses: Premix gas burner, comprising a main body (610); wherein the main body comprises a cylindrical shape [see FIG 6B]; a porous wall (614); a distribution chamber (611) delimited by the main body and by the porous wall [see FIG 6A], an entrance (612) in the main body for introducing a premix of combustible gas and air into the distribution chamber; wherein the porous wall comprises a first porous wall segment; wherein the first porous wall segment comprise pores for the premix gas to flow from the distribution chamber through the pores for combustion of the premix gas outside the distribution chamber; wherein the first porous wall segment comprises or consists out of a shaped segment, wherein the shaped segment is directed to the inside of the distribution chamber, such that when the burner is in use premix gas flows from the distribution chamber through the pores of shaped segment to the inside of the shaped segment; however does not disclose the second porous wall segment [col 3, line 14-col 4, line 15]. 
Kobayashi teaches a similar burner wherein the porous wall comprises a first porous wall segment (4) and a second porous wall segment (6); wherein the first porous wall segment and the second porous wall segment both comprise pores (5) for the premix gas to flow from the distribution chamber through the pores for combustion of the premix gas outside the distribution chamber and wherein the second porous wall segment comprises an annular porous wall segment (47 being the annular part of the porous member 6, which is also seen as being annular); wherein the annular porous wall segment is provided at the base of the shaped segment; wherein the base of the .
Allowable Subject Matter
Claims 17-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record shows different premix burners having multiple porous structures for the flame holder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
4/22/2021